Title: To Benjamin Franklin from Barbeu-Dubourg, 31 October 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Maitre
A Paris ce 31e. 8bre. 1777.
J’ai l’honneur de vous recommander
1° M. le Chevalier du Gravier, ami de M. Coder, Officier d’artillerie du plus grand merite, qui part pour Bordeaux sa patrie où son ami m’assure qu’il peut vous etre d’une utilité infinie; il vous expliquera mieux que moi en quoi, et comment. Il ne desire que de vous etre presente.
2° M. de Livoys Officier de marine actuellement au service des Americains pour courir sur les Anglois. Il demande d’etre annoncé a ses Compatriotes d’adoption comme un bon frere. Je joins icy la lettre que j’ai reçue a son sujet de la part de son Oncle qui est un tres digne homme, et un tres bon voisin. J’ai l’honneur d’etre avec un inviolable attachement, Mon cher Maitre, Votre tres humble et tres obeissant serviteur
Dubourg

Je reçois dans le moment un billet de M. Coder qui me marque que ce M. Des Granges a eté chassé par M. de Montieu pour avoir laissé penettrer ses mysteres, etc., etc., et que Des Granges et tous les garçons tailleurs veulent s’en venger sur lui Coder . . .

 
Notation: Du Bourg, Paris 31 8b. 1777
